Citation Nr: 0403915	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-02931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent prior to December 29, 1997, for degenerative disc 
disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 40 
percent prior to June 11, 2001, for cervical spondylosis with 
degenerative disc disease and C6-C7 radiculopathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who retired in February 1993 after 
more than 25 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection including for degenerative disc disease 
and arthritis to the cervical spine.  The veteran perfected 
an appeal from that determination.  A subsequent rating 
action granted an increased 30 percent rating from March 1, 
1993, a 40 percent rating from December 29, 1997, and a 60 
percent rating from June 11, 2001, for cervical spondylosis 
with degenerative disc disease and C6-C7 radiculopathy.  
Although the RO stated in its September 25, 2002, rating 
decision that the increased 60 percent rating was a complete 
grant of the benefit sought, the Board finds the issues as 
stated on the title page of this decision remain on appeal 
because the assignment of the maximum 60 percent schedular 
rating was not effective from the earliest date of the 
initial claim.  See, Fenderson v. West, 12 Vet. App. 119, 
(1999).  The veteran has not withdrawn his original appeal as 
to this matter.  See, 38 C.F.R. § 20.204 (2003).  Therefore, 
the issues of entitlement to higher or "staged" ratings as 
stated remain for appellate review.  

The case was certified for appellate review of a March 2001 
rating action which, in essence, denied an earlier effective 
date for an increased 40 percent rating.  As this matter is 
fully incorporated in the issues found to be remaining on 
appeal, separate appellate consideration is not warranted.  
The Board also finds the veteran is not prejudiced by the 
present appellate review without further administrative 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
A review of the record shows he has been adequately informed 
of the applicable law as to these matters and allowed the 
requisite opportunities for response.  His arguments for an 
earlier effective rating apply equally well for the 
"staged" rating matters found to be remaining for appellate 
review.

In addition, although the veteran provided conflicting 
information as to whether or not he desired a personal 
hearing before the Board in his April 1993 VA Form 9, he 
subsequently accepted a hearing before RO personnel in March 
1995 and stated in his February 2003 VA Form 9 that he did 
not want a Board hearing.  Therefore, the Board finds that 
there are no pending requests for an additional hearing and 
that the case has been adequately developed for appellate 
review.  The case was previously remanded for additional 
development in June 1997 and February 1999 and all other 
appellate matters have been finally decided or fully 
resolved.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's cervical spine intervertebral disc 
syndrome, prior to December 29, 1997, was not severe with 
recurring attacks and intermittent relief.  

3.  The veteran's cervical spine intervertebral disc 
syndrome, prior to June 11, 2001, was not pronounced with 
persistent symptoms compatible with neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent prior to December 29, 
1997, for degenerative disc disease of the cervical spine is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003).

2.  A rating in excess of 40 percent prior to June 11, 2001, 
for cervical spondylosis with degenerative disc disease and 
C6-C7 radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  

The Board finds that the veteran was notified of the 
provisions of the VCAA and how it applied to the issues on 
appeal by correspondence dated in July 2001.  The RO also 
advised him of the evidence necessary to substantiate his 
claims by that correspondence and by various other documents 
during the course of this appeal.  The veteran was 
sufficiently informed of the efforts to obtain evidence on 
his behalf and of the evidence actually received by VA by 
statements of the case issued in March 1994, April 1995, 
September 1995, November 1995, March 1998, March 2001, and 
February 2003.  As he has been kept apprised of what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Records 
show the veteran underwent VA examinations pertinent to his 
claims in April 1993, May 1995, December 1997, January 1998, 
January 2001, February 2001, and February 2002.  Therefore, 
the Board finds the available medical evidence is sufficient 
for an adequate decision.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran was treated for neck 
problems, including for C6 radiculopathy and nerve root 
inflammation in 1983, for neck pain and cervical 
radiculopathy in 1987, and for degenerative joint disease of 
the cervical spine in January 1992.  A June 1985 
electromyography (EMG) report, however, found normal sampling 
in the right upper extremity muscles supplied by root levels 
C5-T1.  There was no evidence of denervation or other 
abnormality.  X-ray examination in May 1991 revealed some 
radiologic evidence of facet osteoarthritis between the C3-5, 
C4-5, and C5-6 joints.  The disc space at C5-6 was narrowed; 
however, there was no significant malalignment seen on 
neutral and flexion series.  The veteran's September 1992 
retirement examination revealed a normal clinical evaluation 
of the spine, but in an associated report of medical history 
the examiner noted a present diagnosis of degenerative joint 
disease of the cervical spine.

During VA examination in April 1993 the veteran complained of 
tingling down the right shoulder and arm into the right thumb 
and forefinger.  The examiner noted that the veteran could 
turn to the left normally, touch his chin to his chest, and 
hyperextend without difficulty, but that he experienced pain 
when he turned beyond 45 degrees to the right.  The diagnoses 
included degenerative disc disease of the cervical spine.  

In a March 1993 rating decision the RO, in essence, 
established service connection under diagnostic code 5003 
(degenerative arthritis) including for degenerative disc 
disease of the cervical spine with arthritis to the cervical 
spine, right and left shoulders, left hip, left knee, and 
left hand.  A 10 percent rating was assigned effective from 
March 1, 1993.  The veteran subsequently perfected an appeal 
of this determination and requested a separate rating for his 
cervical spine disorder.

At his personal hearing in March 1995 the veteran testified 
that he experienced neck pain that radiated down into his 
right arm with numbness and tingling.  He stated that the 
symptoms were intermittent and could be relieved by walking 
around, but that he had experienced episodes where they 
lasted up to a month and a half.  He reported he used an 
anti-inflammatory medication for symptom relief.

An April 1995 hearing officer's decision granted an increased 
20 percent rating for degenerative disc disease of the 
cervical spine with arthritis to the cervical spine, right 
and left shoulders, left hip, left knee, and left hand, but 
denied entitlement to a separate rating for nerve injury to 
the cervical spine.  

VA fee basis examination in May 1995 revealed limited 
cervical spine rotation to the right and that the foraminal 
closure sign caused symptoms involving the right upper 
extremity.  There was minimal weakness, 4-/5, involving the 
muscles intermittently to the right deltoid, infraspinatus, 
flexor carpi radialis, triceps, and extensor digitorum.  
There was no evidence of Tinel's sign or sensory 
abnormalities to light touch.  Deep tendon reflexes were 
symmetrical to the biceps and triceps.  The examiner's 
impression was more 6 than 7 root involvement at the C6-7 
level of the cervical spine, with a probable foraminal 
encroachment basis from arthritic or spondylitic change 
and/or disc rupture.  The disorder was noted to be chronic 
with mild physical findings, primarily weakness and 
appropriate sensory change.  

In a September 1995 rating decision the RO granted 
entitlement to a separate 30 percent disability rating under 
Diagnostic Codes 5003-5290 for degenerative disc disease of 
the cervical spine effective from March 1, 1993.  In 
subsequent correspondence the veteran asserted his cervical 
spine disability should be rated under Diagnostic Code 5293 
(intervertebral disc syndrome). 

VA and private medical reports show complaint and treatment 
for a cervical spine disorder.  Upon VA fee basis neurology 
examination in December 1997 the veteran complained of neck 
pain radiating to the right upper extremity.  He stated it 
fluctuated with his activity level.  The examiner noted the 
veteran had near-normal cervical range of motion and that 
cervical root traction signs were negative.  His biceps 
reflexes were depressed, bilaterally.  He had diffuse 
decrease in strength to the right upper extremity, 
proximally, some of which was thought to be due to decreased 
effort possibly because of pain.  There was no evidence of 
focal atrophy.  The examiner's impression was diffuse and 
multifocal pain syndrome, some of which was possibly due to 
right C6 or C7 radiculopathy.  In a January 1998 addendum the 
examiner noted that a December 29, 1997, magnetic resonance 
imaging (MRI) scan revealed multilevel disc degenerative 
changes and a significant osteophyte at C5-6 deforming the 
thecal sac and effacing the cord with foraminal narrowing.  
EMG studies showed significant chronic denervation in a C6 
distribution with some C7 involvement.  It was noted that the 
findings represented a long-standing process consistent with 
the injuries described by the veteran.

A November 1999 private medical report summarized recent 
medical findings and found the veteran's complaints were at 
least moderate in degree.  It was noted that his main problem 
was referable to his cervical spine abnormalities and 
multilevel degenerative disc changes.  

On VA examination in January 2001 the veteran complained of 
neck pain which varied in severity, but stated he received a 
great deal of benefit from his home cervical traction unit.  
He described light numbness to the upper extremities and 
recurrent episodes of pain radiating down the right arm to 
the hand.  The examiner's impression was cervical spondylosis 
with degenerative disc disease and evidence of C6-7 
radiculopathy.  It was noted that the veteran had mild pain 
on range of motion testing and that pain could further limit 
his functional use during flare-ups or with increased use.

At his VA neurology examination in February 2001 the veteran 
reported he experienced recurrences and flare-ups 
approximately 4 to 5 times per year.  He described a 
background pain like a toothache sensation and stated that at 
times he had a numbness and discomfort that radiated down the 
right arm.  The examiner noted the veteran was in minimal 
discomfort at the time of the examination and that range of 
motion was limited in all spheres to about 30 degrees maximum 
in any direction.  There was no apparent Spurling sign, no 
evidence of arm atrophy, no sensory impairment, and very 
little weakness.  Reflexes appeared to be depressed to the 
biceps and triceps.  The examiner's impression was chronic 
radicular involvement on the right side spinal level of C5-6 
due to osteophyte formation which was intermittently 
symptomatic 4 to 5 times per year, but that the present 
examination revealed no evidence of neurological impairment 
or weakness.  After reviewing nerve conduction studies the 
examiner concluded that the veteran did have cervical 
radicular symptoms at the C5-6 spinal level, C6 root.

In a March 2001 rating decision the RO granted an increased 
40 percent rating effective from December 29, 1997, for 
cervical spondylosis with degenerative disc disease and C6-C7 
radiculopathy.  The rating sheet indicates the RO evaluated 
the disorder under the criteria for Diagnostic Codes 5290 and 
5293.  The veteran subsequently expressed disagreement with 
the rating awarded and the effective assigned for the 40 
percent rating.  He stated his belief that the disorder 
should be rated at 60 percent and, in essence, that the 
effective date should be from May 1995 because additional MRI 
studies should have been conducted at the time of his 
neurology examination.  

Private medical treatment records dated June 11, 2001, show 
the veteran did not presently have definitive symptoms of 
radiculopathy.  A diagnosis of cervical spondylosis was 
provided and the treatment plan included a cervical spine MRI 
scan.  A June 2001 MRI report noted a very large disc 
protrusion at C5-C6 midline to the right with extension to 
the right exiting nerve root at C5-C6 and cord distortion.  
There was evidence of some spinal stenosis at C5-C6, neural 
foraminal encroachment to multiple areas, and a small disc 
bulge posterior and to the right of C4-C5.  Records also 
indicate symptomatic neck and right arm pain due to C5-6 disc 
herniation with radiculopathy.

VA examination reports dated in February and March 2002 show 
the veteran complained of joint pain and stiffness.  At his 
March 2002 fee basis neurology examination he noted a gradual 
increase in bilateral hand numbness and complained of 
constant hand numbness over the previous 5 years.  He claimed 
his hand numbness, neck pain, and upper extremity problems 
had significantly limited his activities and ability to work.  
The examiner noted decreased pinprick sensation and weakness 
to the hands, but otherwise intact sensation to light touch, 
proprioception, cold, and pinprick.  There was some guarding 
related to arthritis pain, but no other focal weakness.  Deep 
tendon reflexes were 1-2+ and equal except 1+ right biceps 
jerk.  There was some reduced range of motion of the neck.  
EMG studies revealed mild bilateral carpal tunnel syndrome 
and cross planning changes of mild denervation consistent 
with right C6-7 radiculopathy.  

Private medical records show the veteran underwent cervical 
epidural steroid injection and cervical epidurogram in 
February 2003.  An April 2003 report noted the veteran's pain 
had been relieved by the injections for a while, but that he 
presently complained of a constant low level pain to the neck 
and right arm/shoulder with tingling.  

In statements in support of his claim the veteran asserted an 
earlier effective date was warranted for the award of the 40 
percent rating for his cervical spine disorder.  In an 
October 2003 brief his representative contended that the 40 
percent rating should be effective from March 17, 1995, the 
date of the veteran's personal hearing when he described his 
cervical spine disability symptoms.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson, 12 Vet. App. 119.  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2003).

The Rating Schedule provides a maximum 30 percent rating for 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  The Court has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Court has also held, however, that there is no 
basis for a rating in excess of the maximum schedular rating 
based on limitation of motion due to pain or functional loss 
under these provisions.  See Johnston v. Brown, 10 Vet. App. 
80 (1997). 

The Rating Schedule prior to September 23, 2002, also 
provided a compensable rating for intervertebral disc 
syndrome when it was shown to be mild (10 percent), moderate 
with recurring attacks (20 percent), severe with recurring 
attacks and intermittent relief (40 percent), or pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief (60 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 
5293 (prior to September 23, 2002).  It is significant to 
note that the revised criteria of Diagnostic Code 5293 are 
inapplicable in this case because retroactive consideration 
was not mandated by statute and because the maximum schedular 
rate was awarded prior to the effective date of the change.  
But see, Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the Board notes that a higher schedular rating 
is not possible under Diagnostic Code 5290, including as a 
result of additional limitation due to pain or functional 
loss.  The Board also agrees with the veteran's assertion 
that the December 29, 1997, MRI findings merely confirmed the 
pathologic basis of his reported symptoms and the previous 
diagnoses of cervical spine radiculopathy.  Therefore, the 
primary matters for consideration are whether the evidence 
demonstrates 40 or 60 percent ratings were warranted prior to 
December 29, 1997, and June 11, 2001, respectively, under the 
applicable criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome of the cervical spine.

Based upon the evidence of record, the Board finds a rating 
in excess of 30 percent prior to December 29, 1997, for 
degenerative disc disease of the cervical spine and a rating 
in excess of 40 percent prior to June 11, 2001, for cervical 
spondylosis with degenerative disc disease and C6-C7 
radiculopathy are not warranted.  The evidence does not 
demonstrate that prior to December 29, 1997, the veteran's 
cervical spine intervertebral disc syndrome was severe with 
recurring attacks and intermittent relief.  Although service 
and post-service medical reports show the veteran was treated 
for symptoms including cervical spine radiculopathy and neck 
pain, there is no earlier evidence that the disorder was 
severe with only intermittent relief.  In fact, at his March 
1995 personal hearing the veteran described his symptoms as 
intermittent and the May 1995 VA fee basis examiner noted the 
disorder was manifested by mild physical findings.  In 
addition, the veteran's November 1999 private examiner's 
opinion indicated the disorder was moderate in degree.  Thus, 
the Board finds the disorder was not severe prior to December 
29, 1997, and a rating in excess of 30 percent prior to that 
date is not warranted.

Similarly, the evidence does not demonstrate that prior to 
June 11, 2001, the veteran's cervical spine intervertebral 
disc syndrome was pronounced with persistent symptoms 
compatible with neurological findings appropriate to the site 
of the diseased disc with little intermittent relief.  As 
noted above, the November 1999 private examiner's opinion 
indicated the disorder was only moderate in degree.  Upon VA 
examination in January 2001 the veteran reported his neck 
pain varied in severity with a great deal of benefit from his 
home cervical traction unit and at his VA neurology 
examination in February 2001 he reported recurrences and 
flare-ups only 4 to 5 times per year.  The February 2001 
examiner noted the present examination revealed no evidence 
of neurological impairment or weakness.  A June  11, 2001, 
private examiner's report also noted the veteran did not have 
present definitive symptoms of radiculopathy.  Therefore, the 
Board finds the disorder was not pronounced prior to June  
11, 2001, and a 60 percent rating prior to that date is not 
warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating for the period from 
the date of his original claim to the effective date of his 
award of a combined 100 percent schedular rating.  The issue 
of entitlement to an extraschedular rating became moot upon 
the award of the combined 100 percent schedular rating on 
June 29, 2001.  In addition, in his March 2001 correspondence 
the veteran, in essence, indicated his desire to limit the 
appeal to the maximum schedular 60 percent rating under 
Diagnostic Code 5293.  Thus, extraschedular consideration 
from the June 11, 2001, effective date of that award is not 
warranted.  While the evidence shows that the veteran 
experienced some limitation of function as a result of this 
disability, there is no probative evidence indicating a 
marked interference with employment and no medical opinion 
indicating he was unemployable solely as a result of his 
cervical spine disorder.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent 
prior to December 29, 1997, for degenerative disc disease of 
the cervical spine is denied.

Entitlement to a disability rating in excess of 40 percent 
prior to June 11, 2001, for cervical spondylosis with 
degenerative disc disease and C6-C7 radiculopathy is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



